Order entered February 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00990-CV

                               JEANNIE MCKELVY, Appellant

                                                 V.

         COLUMBIA MEDICAL CENTER OF MCKINNEY SUBSIDIARY, L.P.
               D/B/A MCKINNEY MEDICAL CENTER Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-04187-2011

                                             ORDER
       We GRANT appellee’s February 25, 2014 unopposed second motion for an extension of

time to file a brief. Appellee shall file its brief on or before March 7, 2014.


                                                       /s/    ADA BROWN
                                                              JUSTICE